 



Exhibit 10.2

 

[dpw_logxl.jpg] 

 

PROMISSORY NOTE

 

Dated Date: May [●], 2019

Maturity Date: August [●], 2019

$[●]

 

FOR VALUE RECEIVED, DPW Holdings, Inc., a Delaware corporation (“Debtor”),
located at 201 Shipyard Way, Suite E, Newport Beach, CA 92663, hereby promises
to pay to [●] an Individual having his residence in [●], (“Holder”), $[●], which
amount is the $[●] actual amount of the purchase price hereof plus a 15% loan
fee in the amount of $[●].

 

1.            Term. The principal amount of $[●] shall be due and payable via
wire transfer on or before [●]day, August [●], 2019 (the “Maturity Date”). The
Maturity Date may be extended by up to two (2) ten (10) day periods (each, an
“Extension”), subject to an additional $1,000.00 for each Extension after the
Maturity Date. In the case of non-payment, the Debtor shall have ten (10)
business days to cure such non-payment after one or both Extensions.

 

Parties. The parties to this Promissory Note (this “Note”) are:

 

DPW Holdings, Inc.

Milton C. Ault, III,

CEO & Chairman

Newport Beach, CA 92663

(P) (949) 444-5464

todd@dpwholdings.com

 

2.            Events of Default. The entire amount due under this Note shall
accelerate and become immediately due and payable if (a) the Debtor fails to
timely make any payment due under this Note, (b) there is an entry of a decree
or order by a court, adjudging the Debtor bankrupt or insolvent, or appointing a
receiver, liquidator, assignee, or similar official, or ordering the winding up
or liquidation of the Debtor’s affairs, and the continuance of any such decree
for 60 consecutive days; or (c) the Debtor institutes proceedings to be
adjudicated a bankrupt or insolvent, or has consented to the institution of
bankruptcy or insolvency proceedings against it (each an “Event of Default”).

 

3.            Remedies Upon Default. If an Event of Default occurs under this
Note, (a) Holder may exercise any and all rights available under applicable law,
and (b) the Debtor shall pay all costs and expenses, including, without
limitation, attorneys’ fees incurred by Holder in collecting or attempting to
collect the indebtedness under this Note, whether or not any action or
proceeding is commenced, and (y) expenses incurred by Holder in connection with
any insolvency, bankruptcy, reorganization, or other similar proceedings
involving the Debtor. In addition, upon an Event of Default, default interest
shall immediately commence accruing under this Note at the lower of 18% per
annum and the highest rate allowed under applicable law.

 



   

 

 

[dpw_logxl.jpg] 

  

4.            Prepayment. Debtor may prepay this Note at any time, without any
notice, premium or penalty.

 

5.            Miscellaneous.

 

a.              Notices. All notices and other communications from the Debtor to
the Holder, or vice versa, shall be deemed delivered, given and effective when
mailed by registered or certified mail, postage prepaid, or sent by overnight
courier, or via email, to the address for such party set forth in this Note, or
otherwise specified in writing by such party.

 

b.             Waiver. This Note and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against whom enforcement of such change, waiver, discharge or termination is
sought. No delay in enforcing or failure to enforce any right under this Note by
the Holder shall constitute a waiver by the Holder of such right.

 

c.              Successors & Assigns. The Debtor may not assign this Note
without the prior written consent of Holder. The rights and obligations of the
parties hereunder shall inure to the benefit of and shall be binding upon their
successors and assigns.

 

d.              Governing Law; Venue. This Note shall be governed by and
construed in accordance with the laws of the State of California, without giving
effect to its principles regarding conflicts of law; and the courts of Orange
County, California shall have sole and exclusive jurisdiction over any action or
proceeding brought under or pursuant to this Note. If Debtor defaults on this
Note, Debtor hereby agrees to pay all attorney’s fee incurred by the Holder, as
and when incurred, resulting from Holder’s enforcement of its rights and
remedies hereunder.

 

e.              Severability. Every provision of this Note is intended to be
severable. If any term or provision hereof is declared by a court of competent
jurisdiction to be illegal or invalid, such illegal or invalid term or provision
shall not affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.

 

f.               Counterparts. This Note may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
together constitute one and the same agreement.

 

 

 

 

[Balance of page left blank intentionally]



 



   

 

 

[dpw_logxl.jpg] 

 

 

Please wire funds to:

[●]

 

DPW Holdings, Inc.

 

 

 

 

 

By:       Milton C. Ault III, Chairman & CEO  

 

 

 

[●],

an Individual

 

 

 

By:     [●], Holder  

 



 

 





 

 

 

 